Broyles, C. J.
1. There is no sufficient assignment of error in the bill of exceptions either upon the exceptions pendente lite or upon the ruling therein complained of. It follows that the exceptions pendente lite can not be considered by this court.
2. The verdict was amply authorized by the evidence, and the overruling of the motion for a new trial (based upon the usual general grounds) was not error.
3. This court not being satisfied that the writ of error was prosecuted for the purpose of delay only, the request of the defendant in error, that damages be awarded him because of bringing the case to this court for the purpose of delay only, is denied.

Judgment affirmed.


Luke a/nd Bloodworth, JJ., conour.